DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/15/2020, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 discloses a plastic welding machine including, inter alia, upper and lower platens, a slide assembly, first and second tooling halves, wherein the slide assembly includes an actuator. Independent claim 2 discloses a plastic welding machine including, inter alia, upper and lower platens, first and second slide assemblies, and first and second tooling halves.
Bouyoucos [US4086122, previously cited] discloses a welding machine. Bouyoucos discloses an upper platen (12). If components (168 and 170) are considered a lower platen, then the upper and lower platens are not movable toward an away from each other as required by the claim.  If component (78) is considered a lower platen, the platens are movable toward and away from each other, however the slide assembly of Bouyoucos is located on the wrong side of the lower platen and the requirements of the 
Elgar [US2007/0157886, previously cited] discloses a slide assembly that includes at least one actuator. Elgar does not remedy Bouyoucos failure to disclose the requirements of relative positioning between the components of the slide assembly, tooling halves, and platens. 
Claims 1 and 9 are allowable as the prior art does not disclose the relative positioning of the combination of claim requirements as recited in the claims. Claims 2-8 and 10-16 depend from an allowable base claim, incorporate the allowable subject matter though dependency, and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
February 13, 2021